PER CURIAM.
Howell appeals the sentence imposed after conviction for grand theft, a third degree felony. The judgment and sentence form indicates that a $5,000 fine was imposed pursuant to section 775.0835, Florida Statutes (1989). This section allows the court to impose a fine, not to exceed $10,-000, upon conviction of a felony or misdemeanor which resulted in the injury or death of another person. Howell argues correctly that the evidence at trial did not demonstrate any injury or death as required by section 775.0835. It is unclear, however, whether the sentencing form correctly reflects the trial court’s sentencing decision or whether it is merely a scrivener’s error. The trial court may have intended to properly assess the $5,000 fine pursuant to section 775.083(l)(c), Florida Statutes (1989) which provides for a maximum $5,000 fine upon conviction of a third degree felony. Accordingly, we vacate the fine and remand the cause for clarification.
We find Howell’s remaining point on appeal is without merit.
*682Conviction AFFIRMED; fine VACATED; sentence AFFIRMED; REMANDED.
GOSHORN, C.J., and HARRIS and DIAMANTIS, JJ., concur.